NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 12/10/2020.  In applicant’s amendments claims 2-20 were cancelled, claim 1 was amended, and new claims 21-40 were added.  
Claims 1, and 21-40 currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 12/10/2020.
Claims 1, and 21-40, as filed on 12/10/2020, are allowable.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, the closest prior art US 20080248935 A1 (Solow) fails to teach or render obvious the exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including a first and second lift support connected between the base and the upper frame.
The prior art of record teaches a folding frame for storage and it would not be obvious for one skilled in the art at the time of filing of the invention to modify the frame to include lift supports connected between the upper frame and base without improper hindsight and likewise breaking the function of the device to fold into a storage configuration.

Regarding Independent Claims 38 and 40, the closest prior art US 20080248935 A1 (Solow) fails to teach or render obvious the exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including wherein a body comprises a spring or a fluid displacement cylinder adapted to provide a bias force to a shaft to smoothly and gently decorate the movable platform to a non-damaging stop; and wherein the travel limit decelerator is connected to the at least one track.
The prior art of record teaches a spring plunger or rubber stop attached to the movable platform, which is not considered equivalent to applicants invention. Solow does not disclose or display a physical structure of the spring plunger or rubber stop nor describes gently decelerating the movable platform in a non-damaging way, only that the spring plunger or rubber stop provides a spacing between the movable platform and the end platforms. Likewise it would not be obvious for one skilled in the art at the time of filing to modify the spring plunger or rubber stop to be connected to the at least one track without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784